IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                      AT NASHVILLE                   FILED
ASHAD RASHAD ABDULLAH ALI                      )
                                                                     December 18, 1997
MUHAMMAD,                                      )
                                               )   C.C.A. NO. 01C01-9707-CC-00300
                                                                  Cecil W. Crowson
       Appellant,                              )   (No. S9700035 Below)
                                                                 Appellate Court Clerk
                                               )   LINCOLN COUNTY
VS.                                            )
                                               )   The Hon. William Charles Lee
STATE OF TENNESSEE,                            )
                                               )   AFFIRMED PURSUANT TO RULE 20
       Appellee.                               )   (Dismissal of Petition for Writ of Habeas
                                               )   Corpus)


                                         ORDER

              This matter is before the Court upon the state’s motion requesting that the

judgment in the above-styled cause be affirmed pursuant to Rule 20, Tennessee Court of

Criminal Appeals Rules.



              In this appeal from the dismissal of his petition for writ of habeas corpus, the

appellant raises three issues: 1) whether the trial judge should have recused himself in this

matter, 2) whether the trial court had subject matter jurisdiction, and 3) whether the 1985

indictments under which the appellant was convicted were fatally defective because they

did not specify the mens reas for the offenses.



              We agree with the state that the appellant should have filed his habeas

corpus petition in Davidson County, rather than Lincoln County, because he was

incarcerated at Riverbend Maximum Security Institution in Davidson County, Tennessee

at the time he filed his petition. Under T.C.A. § 29-21-105, petitions for habeas corpus

relief should be made to the court or judge most convenient in point of distance to the

application, unless a sufficient reason be given in the petition for not applying to such court

or judge. Here, the appellant contends that his petition was properly filed in Lincoln County

because the original indictments and record were in the Lincoln County trial court’s

possession. This is not a sufficient reason to give the Lincoln County trial court jurisdiction

over the appellant’s petition.



              Moreover, had the trial court attempted to convert the petition for writ of
habeas corpus to a petition for post-conviction relief, as authorized by statute, the claim

would have been dismissed as time barred. See T.C.A. § 40-30-202; Archer v. State, 851

S.W.2d 157 (Tenn. 1993). According to the appellant’s pleadings, he was convicted in

1985 of burglary, armed robbery, and aggravated rape. There is no record that an appeal

was taken after the appellant was convicted. Accordingly, even if the trial court had

considered the appellant’s petition as a petition for post-conviction relief, the appellant

would have been barred by the one-year statute of limitation.



              Without addressing the appellant’s other issues, we find that the judgment

of the trial court should be affirmed because the petition for writ of habeas corpus was filed

in the wrong court.



              IT IS, THEREFORE, ORDERED that the state’s motion to affirm the

judgment of the trial court under Rule 20, Tennessee Court of Criminal Appeals Rules, is

granted, and the judgment of the trial court is affirmed. Costs are taxed to the appellant.



              ENTER, this the ____ day of December, 1997.



                                                      _____________________________
                                                      JERRY L. SMITH, JUDGE


CONCUR:



_____________________________
JOHN H. PEAY, JUDGE


_____________________________
DAVID H. WELLES, JUDGE




                                             -2-